Order of disposition, New York County (Mary E. Bednar, J.), entered or about December 20, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The testimony of the victim and her mother established that appellant attacked the victim with intent to cause injury and without justification. Concur—Mazzarelli, J.P, Catterson, McGuire, Acosta and Renwick, JJ.